
	

113 S629 IS: Honor America's Guard-Reserve Retirees Act of 2013
U.S. Senate
2013-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 629
		IN THE SENATE OF THE UNITED STATES
		
			March 20, 2013
			Mr. Pryor (for himself,
			 Mr. Boozman, Mr. Tester, Mr.
			 Grassley, Mr. Leahy,
			 Mr. Johnson of South Dakota,
			 Mr. Harkin, Mr.
			 Begich, Mr. Franken, and
			 Mr. Wyden) introduced the following bill;
			 which was read twice and referred to the Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to
		  recognize the service in the reserve components of the Armed Forces of certain
		  persons by honoring them with status as veterans under law, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Honor America's Guard-Reserve Retirees
			 Act of 2013.
		2.Provision of status
			 under law by honoring certain members of the reserve components of the Armed
			 Forces as veterans
			(a)In
			 generalChapter
			 1 of title 38, United States Code, is amended by inserting
			 after section
			 107 the following new section:
				
					107A.Honoring as
				veterans certain persons who performed service in the reserve
				componentsAny person who is
				entitled under
				chapter 1223 of title 10 to
				retired pay for nonregular service or, but for age, would be entitled under
				such chapter to retired pay for nonregular service shall be honored as a
				veteran but shall not be entitled to any benefit by reason of this
				section.
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by inserting after the item relating to section 107 the following
			 new item:
				
					
						107A. Honoring as veterans certain persons
				who performed service in the reserve
				components.
					
					.
			
